DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 1/19/2022 has been considered. Claim 21 has been amended. Claim 25 has been canceled. Claims 21-24 and 26-28 are pending and are the subject of the present Official action. 

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: 
Newly amended claim 21 has been amended to delete language directed to an “immunosuppressive subtherapeutic” dose of an AAV vector. Previously, it was unclear how the AAV vector can be both simultaneously immunosuppressive and subtherapeutic. Applicant’s amendments have clarified the subject matter of claim 21 and the 112b rejection has been withdrawn accordingly. 
Furthermore, applicant’s terminal disclaimer filed on 12/19/2021 has been received. The nonstatutory double patenting rejection over claims 1-5 of US Patent Number 9,186,420 has been withdrawn accordingly. 
Thus, the claims 21-24 and 26-28 submitted on 1/19/2022 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699